Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered October 21, 2005, which granted defendant’s motion to the extent of amending an earlier judgment by reducing the award for past lost wages from $20,000 to $12,000, unanimously affirmed, without costs.
In this personal injury action arising out of an automobile accident, the parties stipulated that plaintiff suffered $8,000 in lost wages that she would have earned during an absence of two months from work over the course of the three-year period immediately following the accident. Basic economic loss may not be recovered in a plenary action by one covered person against another covered person (Insurance Law § 5104 [a]). Basic economic loss means up to $50,000 per person for, inter alia, loss of earnings of no more than $2,000 per month for not more than three years from the date of the accident (Insurance Law § 5102 [a] [2]). Accordingly, plaintiff, a covered person, is only entitled to recover, in a plenary action against another covered person, lost earnings that exceed the basic economic loss threshold (see Canfield v Beach, 305 AD2d 440 [2003]). Since plaintiffs lost *513earnings for the three-year period did not reach the $50,000 threshold, she cannot recover any of that amount in this plenary action.
We have considered plaintiffs remaining arguments and find them without merit. Concur—Mazzarelli, J.P., Friedman, Nardelli, Williams and Malone, JJ.